Citation Nr: 0825246	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
from November 19, 1999 to March 4, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from March 4, 2002.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

4.  Entitlement to an effective date earlier than November 
19, 1999 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Kevin J. Brennan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from April 2002 and April 2004 rating decisions.  In the 
April 2002 rating decision, the RO granted service connection 
and assigned an initial 10 percent rating for PTSD, effective 
November 19, 1999.  In June 2002, the veteran filed a notice 
of disagreement (NOD) with the initial rating and effective 
date assigned for PTSD.  In the April 2004 rating decision, 
the RO granted a higher rating of 50 percent for PTSD, 
effective March 4, 2002, and denied the veteran's claim for a 
TDIU.  In March 2005, the veteran filed an NOD with the April 
2004 rating decision.  A statement of the case (SOC), 
addressing the maters of a rating in excess of 50 percent for 
PTSD and entitlement to a TDIU, was issued in June 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2005.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 50 
percent for PTSD, inasmuch as higher ratings are available 
for this condition before and after March 4, 2002, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the Board has recharacterized that aspect of 
the appeal involving PTSD as encompassing the matters set 
forth on the title page.  Id.; See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).   
 
In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board notes that the veteran has been represented by the 
Disabled American Veterans (DAV) during the course of his 
appeal, as reflected in an October 1993 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In January 2008, VA received an Appointment 
of Individual as Claimant's Representative (VA Form 21-22a) 
naming Kevin J. Brennan.  The Board recognizes the change in 
representation.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The remand also addresses the 
matter of an earlier effective date for the grant of service 
connection for PTSD-for which the veteran has completed the 
first of two actions required to place this matter in 
appellate status.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Initially, the Board notes that the most recent VA 
examination pertinent to the veteran's service-connected PTSD 
is dated in September 2003.  The veteran described his 
symptoms, and was afforded a mental status examination.  The 
Axis I diagnoses were major depressive disorder (MDD) with 
psychotic features, representing a continuation of the 
previously diagnosed schizophrenia and major affective 
disorder with psychosis; PTSD, chronic; and polysubstance 
abuse, in full remission.  On Axis V, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 40, 
reflecting symptoms of MDD with psychosis (chronic anhedonia, 
panic attacks, hypersomnolence, social anxiety, and paranoia 
leading to inability to work, auditory hallucinations, 
depressed mood most days, blunted affect) and symptoms of 
PTSD (occasional nightmares about military service, avoidance 
of reminders of combat).  

The examiner reported that he had reviewed the claims file, 
and acknowledged that he had been asked to provide an opinion 
regarding a medical document from the veteran's VA 
psychiatrist, dated June 5, 2002, which assigned a GAF score 
reflecting more serious symptoms than indicated on VA 
examination in March 2002.  

The examiner stated that, while the veteran's VA psychiatrist 
saw him in June 2002, at which time the veteran reported 
trouble with paranoid ideas and auditory hallucinations, and 
assigned a GAF score of 37, symptoms of paranoid ideas and 
auditory hallucinations, as noted in the veteran's March 2002 
VA examination, are associated with the veteran's major 
depressive disorder (previously diagnosed as schizophrenia) 
and not with his PTSD.  The examiner added that the March 
2002 VA examination report had specifically stated that the 
veteran's MDD with psychotic features was assessed with a 
current GAF score of 43, representing serious symptoms and 
serious impairment of social and occupational functioning.  
Parenthetically, the Board notes that the March 2002 VA 
examiner assigned a current GAF score of 61 for PTSD, 
representing mild symptoms, with a GAF score of 60 to 65 in 
the past year.  

The September 2003 VA examiner concluded that the assessment 
of the March 2002 VA examiner regarding MDD with psychotic 
features was consistent with the VA psychiatrist's June 2002 
assessment.  The September 2003 VA examiner went on to state 
that the veteran's mental status in 2002 and 2003 was 
primarily characterized by his MDD with psychotic features, 
and his PTSD symptoms were much less prominent and disabling.  
Regarding employment, the September 2003 VA examiner opined 
that the veteran's psychotic and depressive symptoms would 
make any but marginal employment, in a very sheltered 
setting, highly problematic.  

In a December 2006 statement, the veteran noted that his 
March 2002 and September 2003 VA examinations were considered 
in the November 2006 SSOC; however, he specifically stated 
that his service-connected PTSD symptoms had become 
progressively worse over the past 2-3 years.  During the May 
2008 hearing the veteran reported that he had not 
participated in a PTSD program since October 2005, but that, 
since that time, his symptoms had gotten worse.  These 
statements reflect a worsening of PTSD.  

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).   

Additionally, the Board notes that, as reflected above, in 
addition to PTSD, the veteran has been diagnosed with MDD.  
The Board emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service- connected condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 C.F.R. § 3.102.  Hence, the VA 
examiner should render findings in this regard.

Further, although  the veteran is currently ineligible for a 
TDIU on a schedular basis because his combined disability 
rating is less than 70 percent (see 38 C.F.R. § 4.16(a)), 
given the facts that a TDIU on an extra-schedular basis is 
also for consideration (see 38 C.F.R. § 4.136(b), or that the 
development requested could result in higher rating(s) for 
PTSD, and the September 2003 examiner's comments as to 
employability (which appear to encompass both MDD and PTSD), 
the Board finds that the examiner should provide additional 
comment as to whether the veteran's service-connected PTSD, 
alone, renders him unemployable.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994) (holding that where an appellant presents 
evidence of unemployability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect the appellant's service-connected 
disability has on his ability to work). 

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility., to obtain the medical findings needed to 
resolve these claims.  During the May 2008 hearing, the 
veteran indicated his willingness to report to a VA 
examination, if necessary.  The veteran is hereby notified 
that failure to report to the scheduled examination, without 
good cause, may result in denial of the claims for higher 
initial ratings and for a TDIU (as the original claims will 
be adjudicated on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During the 
May 2008 hearing, the veteran reported that he continued to 
see a psychiatrist at the VA clinic every 2 or 3 months.  
While records of VA treatment from the Northport VA Medical 
Center (VAMC), dated from January 1991 to January 2008, and 
the Patchogue Community Clinic, dated from October 2005 to 
January 2008, have been associated with the claims file, the 
veteran's statements reflect that more recent records of VA 
treatment for PTSD are available.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Northport VAMC and 
the Patchogue Community Clinic, since January 2008, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

In addition, the Board finds that further notification action 
is needed.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2007)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

A July 2003 notice letter advised the veteran of the 
information and evidence needed to substantiate a claim for 
higher rating for PTSD, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  Despite 
the foregoing, the veteran has not been furnished a letter 
providing notice of the evidence needed to support his claim 
for a TDIU.  The Board notes that action by the RO is 
required to satisfy the provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claims on 
appeal, and give him another opportunity to present 
information and/or evidence pertinent to the claims.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  As noted above, the RO 
should provide notice specific to the claim for a TDIU.  The 
RO should also ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for higher ratings for PTSD 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

As a final matter, the Board notes that, in the April 2002 
rating decision, the RO granted service connection and 
assigned an initial 10 percent rating for PTSD, effective 
November 19, 1999.  The veteran was furnished notice of this 
rating decision on April 22, 2002.  On June 12, 2002, the 
veteran filed an NOD with this rating decision, in which he 
specifically stated that he was appealing the April 22, 2002 
decision regarding the rating assigned for PTSD.  He added 
that his appeal letter was submitted on June 14, 1999, and, 
thus, his benefits should date back to June 1999 or earlier.  
As such, the Board finds that a NOD has been filed with the 
effective date assigned for the grant of service connection 
for PTSD; however, the RO has yet to issue a SOC with respect 
to that claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his agent an SOC as regards the 
assignment of November 19, 1999 as the 
effective date for the grant of service 
connection for PTSD, along with a VA Form 
9, and afford them the appropriate 
opportunity to file a substantive appeal 
perfecting an appeal on that issue.  The 
veteran and agent are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate 
status-here, entitlement to an effective 
date earlier than November 19, 1999 for 
the grant of service connection for 
PTSD-a timely appeal must be perfected 
within 60 days of the issuance of the 
SOC.

2.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's PTSD from the Northport VAMC 
and the Patchogue Community Clinic, since 
January 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should furnish to the veteran 
and his agent VCAA-compliant notice 
regarding the claims on appeal.  The RO 
should explain how to establish 
entitlement to a TDIU, as well as the 
evidence that will be obtained by VA and 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; delusions and/or 
hallucinations; impaired judgment, 
speech, impulse control and/or thought 
processes; suicidal ideation; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); and impairment in 
establishing or maintaining effective 
work and social relationships.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether, without regard 
to any nonservice-connected disabilities 
or the veteran's age, it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran's service-connected PTSD renders 
him unable to obtain or retain 
substantially gainful employment.  

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected PTSD from 
those attributable to any other diagnosed 
disorder(s).  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment. 
 
The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claims for higher ratings for PTSD 
should include consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above), is warranted

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his agent an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




